WARREN, P. J.,
specially concurring.
I agree with the lead opinion. The dissent would follow Bunnell v. Employment Division, 304 Or 11, 741 P2d 887 (1987), and hold that the events recited amounted to an isolated instance of poor judgment as a matter of law. The Supreme Court did resolve that issue as a matter of law in Bunnell, instead of remanding to EAB for reconsideration. However, we must recognize that our review is only for substantial evidence. Here, as in Bunnell, the facts do not compel any particular conclusion about whether claimant’s misconduct was or was not an isolated instance of poor judgment. EAB should be affirmed, because the conclusion that it drew from the facts is permissible.